Dickerson, J.
The first requested instruction assumes that hop beer is not intoxicating, a fact to be found by the jury. The points raised in the second and third requested instructions are not open to the respondent, since the case shows that “the officer served the warrant and made return thereon of the seizure, and arrested the defendant.”
The leave granted to the jury by the court to take to their room a bottle of the liquor introduced in evidence, notasthe liquor seized, but as liquor manufactured and sold by the same person under the same name as the liquor seized, was unobjectionable, coupled with the instruction to the jury not to consider the qualities of such liquor unless they should find from the evidence in the case, that it was the same kind as that seized.

Exceptions overruled.

Appleton O. J., Walton, Barrows, Virgin and Peters, JJ., concurred.